      Case 2:20-cv-04870-DSF-JC Document 1 Filed 06/01/20 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: CARMEN JOHN PERRI
 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                         Case No.
     CARMEN JOHN PERRI, an
12                                         Complaint For Damages And
13   individual,                           Injunctive Relief For:

14                   Plaintiff,             1. VIOLATIONS OF THE
15                                             AMERICANS WITH DISABILITIES
     v.                                        ACT OF 1990, 42 U.S.C. §12181 et
16                                             seq. as amended by the ADA
17                                             Amendments Act of 2008 (P.L. 110-
     L D F, A CALIFORNIA LIMITED
                                               325).
18   PARTNERSHIP, a California
     limited partnership; DAVID S.
19                                          2. VIOLATIONS OF THE UNRUH
     FUNG, an individual; and DOES 1-
                                               CIVIL RIGHTS ACT, CALIFORNIA
20   10, inclusive,
                                               CIVIL CODE § 51 et seq.
21
                    Defendants.
22

23

24          Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendants L D

25   F, A CALIFORNIA LIMITED PARTNERSHIP, a California limited partnership;

26   DAVID S. FUNG, an individual; and Does 1-10 (“Defendants”) and alleges as

27   follows:

28   ////

                                             1
                                        COMPLAINT
     Case 2:20-cv-04870-DSF-JC Document 1 Filed 06/01/20 Page 2 of 9 Page ID #:2


 1                                          PARTIES
 2         1.     Plaintiff’s musculoskeletal and neurological systems are impaired.
 3   These impairments result in weakness, fatigue, pain, and loss of strength in his arms,
 4   hands, and legs. He has also developed permanent nerve damage that has caused
 5   increased pain and limits his ability to function and limits his mobility, especially for
 6   any extended period of time. He is substantially limited in performing one or more
 7   major life activities, including but not limited to: walking, standing, ambulating,
 8   and/or sitting. Plaintiff’s circulatory and cardiovascular systems are impaired.
 9   Specifically, Plaintiff has been diagnosed with Atrial Fibrillation. This substantially
10   limits his ability to walk, stand, ambulate, breath, sit, or otherwise function. As a
11   result of his impairments, he is subject to falls, unsteady on his feet, cannot walk for
12   any significant distance without having to periodically rest, and often relies upon
13   mobility devices to ambulate including a cane, walker, or wheelchair. With such
14   disabilities, Plaintiff qualifies as a member of a protected class under the Americans
15   with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA Amendments
16   Act of 2008 (P.L. 110-325) (“ADA”) and the regulations implementing the ADA set
17   forth at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendants’
18   facility and prior to instituting this action, Plaintiff suffered from a “qualified
19   disability” under the ADA, including those set forth in this paragraph. Plaintiff is
20   also the holder of a Disabled Person Parking Placard.
21         2.     Plaintiff is informed and believes and thereon alleges that Defendants L
22   D F, A CALIFORNIA LIMITED PARTNERSHIP, a California limited partnership;
23   DAVID S. FUNG, an individual, owned the property located at 35 Valley Blvd.,
24   Alhambra, CA 91801 (“Property”) on or around May 25, 2020.
25         3.     Plaintiff is informed and believes and thereon alleges that Defendants L
26   D F, A CALIFORNIA LIMITED PARTNERSHIP, a California limited partnership;
27   DAVID S. FUNG, an individual, owns the Property currently.
28         4.     Plaintiff does not know the true name of Defendants, its business
                                                 2
                                            COMPLAINT
     Case 2:20-cv-04870-DSF-JC Document 1 Filed 06/01/20 Page 3 of 9 Page ID #:3


 1   capacity, its ownership connection to the Property serving Salju Dessert
 2   (“Business”), or its relative responsibilities in causing the access violations herein
 3   complained of. Plaintiff is informed and believes that each of the Defendants herein,
 4   including Does 1 through 10, inclusive, is responsible in some capacity for the
 5   events herein alleged, or is a necessary party for obtaining appropriate relief.
 6   Plaintiff will seek leave to amend when the true names, capacities, connections, and
 7   responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
 8                               JURISDICTION AND VENUE
 9          5.     This Court has subject matter jurisdiction over this action pursuant
10   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
11          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
12   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
13   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
14   federal ADA claims in that they have the same nucleus of operative facts and
15   arising out of the same transactions, they form part of the same case or controversy
16   under Article III of the United States Constitution.
17          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
18   real property which is the subject of this action is located in this district and because
19   Plaintiff's causes of action arose in this district.
20                                FACTUAL ALLEGATIONS
21          8.     Plaintiff went to the Business on or about May 25, 2020 for the dual
22   purpose of purchasing a beverage and to confirm that this public place of
23   accommodation is accessible to persons with disabilities within the meaning federal
24   and state law.
25          9.     The Business is a facility open to the public, a place of public
26   accommodation, and a business establishment.
27          10.    Parking spaces are one of the facilities, privileges and advantages
28   reserved by Defendants to persons at the property serving the Business.
                                                  3
                                             COMPLAINT
     Case 2:20-cv-04870-DSF-JC Document 1 Filed 06/01/20 Page 4 of 9 Page ID #:4


 1         11.    Unfortunately, although parking spaces were one of the facilities
 2   reserved for patrons, there were no designated parking spaces available for persons
 3   with disabilities that complied with the 2010 Americans with Disabilities Act
 4   Accessibility Guidelines (“ADAAG”) on May 25, 2020.
 5         12.    At that time, instead of having architectural barrier free facilities for
 6   patrons with disabilities, Defendants have: a built up curb ramp that projects from
 7   the sidewalk and into the access aisle (Section 406.5). Furthermore, the curb ramp is
 8   in excess of the maximum grade allowed by ADAAG specifications (Section 406.1).
 9         13.    Subject to the reservation of rights to assert further violations of law
10   after a site inspection found infra, Plaintiff asserts there are additional ADA
11   violations which affect him personally.
12         14.    Plaintiff is informed and believes and thereon alleges Defendants had
13   no policy or plan in place to make sure that there was compliant accessible parking
14   reserved for persons with disabilities prior to May 25, 2020.
15         15.    Plaintiff is informed and believes and thereon alleges Defendants have
16   no policy or plan in place to make sure that the designated disabled parking for
17   persons with disabilities comport with the ADAAG.
18         16.    Plaintiff personally encountered these barriers. The presence of these
19   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
20   conditions at public place of accommodation and invades legally cognizable
21   interests created under the ADA.
22         17.    The conditions identified supra in paragraph 12 are necessarily related
23   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
24   the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
25   holder of a disabled parking placard; and because the enumerated conditions relate
26   to the use of the accessible parking, relate to the slope and condition of the
27   accessible parking and accessible path to the accessible entrance, and relate to the
28   proximity of the accessible parking to the accessible entrance.
                                                 4
                                            COMPLAINT
     Case 2:20-cv-04870-DSF-JC Document 1 Filed 06/01/20 Page 5 of 9 Page ID #:5


 1          18.      As an individual with a mobility disability who at times relies upon a
 2   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
 3   accommodations have architectural barriers that impede full accessibility to those
 4   accommodations by individuals with mobility impairments.
 5          19.      Plaintiff is being deterred from patronizing the Business and its
 6   accommodations on particular occasions, but intends to return to the Business for the
 7   dual purpose of availing himself of the goods and services offered to the public and
 8   to ensure that the Business ceases evading its responsibilities under federal and state
 9   law.
10          20.      Upon being informed that the public place of accommodation has
11   become fully and equally accessible, he will return within 45 days as a “tester” for
12   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
13   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
14          21.      As a result of his difficulty experienced because of the inaccessible
15   condition of the facilities of the Business, Plaintiff was denied full and equal access
16   to the Business and Property.
17          22.      The Defendants have failed to maintain in working and useable
18   conditions those features required to provide ready access to persons with
19   disabilities.
20          23.      The violations identified above are easily removed without much
21   difficulty or expense. They are the types of barriers identified by the Department of
22   Justice as presumably readily achievable to remove and, in fact, these barriers are
23   readily achievable to remove. Moreover, there are numerous alternative
24   accommodations that could be made to provide a greater level of access if complete
25   removal were not achievable.
26          24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
27   alleges, on information and belief, that there are other violations and barriers in the
28   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
                                                  5
                                             COMPLAINT
     Case 2:20-cv-04870-DSF-JC Document 1 Filed 06/01/20 Page 6 of 9 Page ID #:6


 1   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 2   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
 3   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
 4   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 5   have all barriers that relate to his disability removed regardless of whether he
 6   personally encountered them).
 7         25.    Without injunctive relief, Plaintiff will continue to be unable to fully
 8   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
 9                               FIRST CAUSE OF ACTION
10   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
11     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
12                                        (P.L. 110-325)
13         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
14   above and each and every other paragraph in this Complaint necessary or helpful to
15   state this cause of action as though fully set forth herein.
16         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
17   privileges, advantages, accommodations, facilities, goods, and services of any place
18   of public accommodation are offered on a full and equal basis by anyone who owns,
19   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
20   Discrimination is defined, inter alia, as follows:
21                a.     A failure to make reasonable modifications in policies, practices,
22                       or procedures, when such modifications are necessary to afford
23                       goods, services, facilities, privileges, advantages, or
24                       accommodations to individuals with disabilities, unless the
25                       accommodation would work a fundamental alteration of those
26                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
27                b.     A failure to remove architectural barriers where such removal is
28                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                                                 6
                                            COMPLAINT
      Case 2:20-cv-04870-DSF-JC Document 1 Filed 06/01/20 Page 7 of 9 Page ID #:7


 1                         defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 2                         Appendix "D".
 3                   c.    A failure to make alterations in such a manner that, to the
 4                         maximum extent feasible, the altered portions of the facility are
 5                         readily accessible to and usable by individuals with disabilities,
 6                         including individuals who use wheelchairs, or to ensure that, to
 7                         the maximum extent feasible, the path of travel to the altered area
 8                         and the bathrooms, telephones, and drinking fountains serving
 9                         the area, are readily accessible to and usable by individuals with
10                         disabilities. 42 U.S.C. § 12183(a)(2).
11          28.      Any business that provides parking spaces must provide accessible
12   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
13   shall be at the same level as the parking spaces they serve. Changes in level are not
14   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
15   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
16   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
17   designated disabled parking space is a violation of the law and excess slope angle in
18   the access pathway is a violation of the law.
19          29.      A public accommodation must maintain in operable working condition
20   those features of its facilities and equipment that are required to be readily accessible
21   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
22          30.      Here, the failure to ensure that accessible facilities were available and
23   ready to be used by Plaintiff is a violation of law.
24          31.      Given its location and options, Plaintiff will continue to desire to
25   patronize the Business but he has been and will continue to be discriminated against
26   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
27   the barriers.
28   ////
                                                  7
                                              COMPLAINT
     Case 2:20-cv-04870-DSF-JC Document 1 Filed 06/01/20 Page 8 of 9 Page ID #:8


 1                              SECOND CAUSE OF ACTION
 2       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 3         32.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 4   above and each and every other paragraph in this Complaint necessary or helpful to
 5   state this cause of action as though fully set forth herein.
 6         33.    California Civil Code § 51 et seq. guarantees equal access for people
 7   with disabilities to the accommodations, advantages, facilities, privileges, and
 8   services of all business establishments of any kind whatsoever. Defendants are
 9   systematically violating the UCRA, Civil Code § 51 et seq.
10         34.    Because Defendants violate Plaintiff’s rights under the ADA,
11   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
12   52(a).) These violations are ongoing.
13         35.    Plaintiff is informed and believes and thereon alleges that Defendants’
14   actions constitute discrimination against Plaintiff on the basis of a disability, in
15   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
16   previously put on actual or constructive notice that the Business is inaccessible to
17   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
18   inaccessible form, and Defendants have failed to take actions to correct these
19   barriers.
20                                          PRAYER
21   WHEREFORE, Plaintiff prays that this court award damages provide relief as
22   follows:
23         1.     A preliminary and permanent injunction enjoining Defendants from
24   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
25   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
26   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
27   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
28   under the Disabled Persons Act (Cal. C.C. §54) at all.
                                                 8
                                            COMPLAINT
     Case 2:20-cv-04870-DSF-JC Document 1 Filed 06/01/20 Page 9 of 9 Page ID #:9


 1         2.     An award of actual damages and statutory damages of not less than
 2   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 3         3.     An additional award of $4,000.00 as deterrence damages for each
 4   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 5   LEXIS 150740 (USDC Cal, E.D. 2016); and,
 6         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 7   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
 8                               DEMAND FOR JURY TRIAL
 9         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
10   raised in this Complaint.
11

12   Dated: June 1, 2020              MANNING LAW, APC
13

14                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
15                                       Attorney for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                9
                                           COMPLAINT
